MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                          Dec 09 2019, 8:52 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew L. Kelsey                                        Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana
                                                         Benjamin M. L. Jones
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Youth Opportunity Center, Inc.,                          December 9, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-MI-1856
        v.                                               Appeal from the Delaware Circuit
                                                         Court
Indiana Department of Child                              The Honorable Marianne L. Vorhees,
Services,                                                Judge
Appellee-Respondent.                                     Trial Court Cause No.
                                                         18C01-1904-MI-635



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-1856 | December 9, 2019                   Page 1 of 5
                                          Case Summary
[1]   Youth Opportunity Center, Inc. (“YOC”) appeals the trial court order granting

      the Indiana Department of Child Services’s (“DCS”) motion for change of

      venue. However, YOC’s appeal is untimely and, therefore, dismissed.


[2]   Appeal dismissed.



                            Facts and Procedural History
[3]   YOC is an outpatient and residential treatment facility located in Muncie. On

      April 25, 2019, YOC filed in Delaware County a verified petition for judicial

      review of DCS’s final administrative agency action affirming a change in

      YOC’s contract rates with DCS. On May 13, DCS appeared by counsel and

      filed an “Objection to Venue” in which it requested that venue be changed to

      Marion County. On May 31, the trial court granted DCS’s request and noted

      “the Indiana Trial Rules will govern the change to the appropriate venue.”

      App. Vol. II at 8. On July 1, YOC filed a document captioned “Petitioner’s

      Motion to Correct Errors,” in which it sought a “corrected” order denying

      DCS’s request for change of venue. Id. at 99-103. In an order dated July 11,

      the trial court denied YOC’s purported motion to correct error.


[4]   On August 12, 2019, YOC filed its notice of appeal of the May 31, 2019, order

      changing venue. YOC noted that it was appealing “from an interlocutory

      order, taken as of right pursuant to Appellate Rule 14(A) or 14(D)[,]



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1856 | December 9, 2019   Page 2 of 5
      specifically, 14(A)(8) transfer of case under Trial Rule 75.” Notice of Appeal at

      2.



                                   Discussion and Decision
[5]   An order transferring or refusing to transfer a case under Indiana Trial Rule 75

      is an interlocutory order. Ind. Trial Rule 75(E). An appeal from such an order

      is taken as a matter of right by filing a Notice of Appeal with the clerk within

      thirty days of the entry of the interlocutory order. Ind. Appellate Rule 14(A)(8).

      While the failure to timely file such an appeal is not a jurisdictional defect, it

      nevertheless forfeits the right to bring the appeal unless “there are

      extraordinarily compelling reasons why this forfeited right should be restored.”

      N.R. v. K.G. & C.G. (“In re Adoption of O.R.”), 16 N.E.3d 965, 971 (Ind. 2014);

      see also Snyder v. Snyder, 62 N.E.3d 455, 458 (Ind. Ct. App. 2016).


[6]   As DCS points out, YOC did not appeal the May 31 interlocutory order

      regarding transfer until August 12, 2019, well beyond the thirty-day deadline to

      appeal under Appellate Rule 14. YOC concedes in its Reply Brief that its

      appeal was not timely but contends that there are extraordinarily compelling

      reasons why we should restore its forfeited right to appeal.1 We disagree.




      1
        YOC’s July 1 motion captioned “Petitioners’ Motion to Correct Errors” did not toll the time period within
      which YOC was required to file its appeal of the interlocutory order, and YOC wisely does not argue
      otherwise. See Snyder, 62 N.E.3d at 458 (noting a motion to correct error is only proper after the entry of final
      judgment, and any such motion filed regarding an interlocutory order must be treated as a motion to
      reconsider, which does not toll the time period within which a party must file a notice of appeal).

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1856 | December 9, 2019                     Page 3 of 5
[7]   As this court recently noted in Cannon v. Caldwell, our Supreme Court did not

      define what it meant in In re Adoption of O.R. by “extraordinarily compelling

      reasons” to restore a forfeited right to appeal. 74 N.E.3d 255, 257 (Ind. Ct.

      App. 2017). However, we note that the appellate courts have found such

      extraordinarily compelling reasons where (1) there was an attempt to perfect the

      appeal and a fundamental right was at issue, In re Adoption of O.R., 16 N.E.3d at

      661 n.2 (involving fundamental right to parent/child relationship); Robertson v.

      Robertson, 60 N.E.3d 1085, 1090 (Ind. Ct. App. 2016) (same); Satterfield v. State,

      30 N.E.3d 1271, 1275 (Ind. Ct. App. 2015) (involving fundamental right to

      bail); or (2) the case involved an “obvious injustice,” such as a violation of child

      support guidelines that was clear “on the face” of the order, Cannon, 74 N.E.3d

      at 258-59.


[8]   Here, we find no such extraordinarily compelling reasons. This dispute

      regarding venue does not involve a “fundamental right.” 2 There is no “obvious

      injustice” in the trial court’s order regarding venue. Cannon, 74 N.E.3d at 259.

      And “providing [court] guidance” regarding proper venue for judicial review

      cases is not a compelling reason to allow a forfeited appeal to proceed, as YOC

      maintains.3 Further, YOC is incorrect when it asserts that failing to hear its




      2
        Although YOC contends that venue relates to “a fundamental element of justice,” it does not claim venue
      involves a fundamental right, and it cites no supporting authority. Reply Br. at 4.
      3
        The cases YOC cites in support of that argument are inapplicable here, as those cases involved only the
      “question of great public importance” exception to Indiana’s mootness doctrine, not an untimely appeal.
      Reply Br. at 5.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1856 | December 9, 2019                  Page 4 of 5
       venue appeal now will “waste valuable judicial resources” because YOC will

       appeal the issue of venue on direct appeal following a final judgment. YOC

       may not appeal the interlocutory venue order on direct appeal. See, e.g., Bowyer

       v. Vollmar, 505 N.E.2d 162, 167 (Ind. Ct. App. 1987) (noting attempt to

       challenge interlocutory order on direct appeal “came too late”), trans. denied.


[9]    YOC has failed to timely appeal the May 31, 2019, interlocutory order

       regarding venue. Therefore, we dismiss this appeal.


[10]   Appeal dismissed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1856 | December 9, 2019   Page 5 of 5